Citation Nr: 1624810	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  14-26 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and 
Pension Management Center in 
Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel





INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from July 1967 to June 1971.  The Veteran died in October 2011.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office and Pension Management Center (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on her part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the Veterans Claims Assistance Act of 2000 (VCAA).

The Veteran died in October 2011.  His death certificate shows that the immediate cause of death was respiratory failure, due to (or as a consequence of) brain metastases, due to (or as a consequence of) non-small cell lung cancer.  At the time of his death, he was not service-connected for any disabilities.  Private treatment records document his initial diagnosis of metastatic carcinoma in April 2011.

The appellant argues that the Veteran was exposed to herbicides in service and that this alleged exposure caused his fatal lung cancer.  In a July 2014 statement, she stated the Veteran "did not step foot on the ground" in Vietnam, but that "he was in and out of the bays or water access points all around Vietnam while his ship[s], the U.S.S. Pyro and the U.S.S. Vesuvius, were unloading the ammunition to other ships.  While the unloading was being performed, the troops on the ground were firing into the jungle....This firing was not only gunfire, but the [A]gent [O]range as well."
The Veteran's service personnel records confirm that he served aboard the USS Vesuvius from June 1968 to July 1968 and aboard the USS Pyro from July 1968 to June 1971.  VA's list of "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" does not include the USS Vesuvius in any category; this list does include the USS Pyro in the category of "Ships operating on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore," with a note that the USS Pyro sent a small boat ashore from Da Nang Harbor in September 1972 [which was after the Veteran's discharge from service].  His service treatment records (STRs) do not document any complaints, findings, diagnoses, or treatment of lung cancer.

Also in her July 2014 statement, the appellant noted the following: "My husband's cancer was a very fast moving cancer and he wasn't able to get all of the paperwork done with the VA before he passed away.  We did go [to] the VA doctors in town but that didn't seem to help any as the information he gave to them doesn't seem available.  Maybe they didn't take notes or they went with the doctor, I really don't know, but what he told the doctor should have been available for the record."  The Board notes that any outstanding VA treatment reports are constructively of record and must be secured on remand.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should specifically secure for the record the complete clinical records of all VA evaluations and treatment the Veteran received for his metastatic lung cancer prior to his death.  If any such records are unavailable, the reason must be explained for the record, and the appellant must be so notified.

2.  The AOJ should then review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

